Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.
§119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37
C.F.R. § 1.55.
Examiner's Amendment
This communication is in response to the application filed on 04/27/2020.
An Examiner’s Amendment to the record appears below. Authorization to enter the  Examiner’s Amendment was given by Applicant’s Representative, Benjamin Koopferstock (Attorney Reg. No. 71,488), in an email on April 22, 2022. See attached interview summary form for more information. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1.	(Currently Amended)	A method for supervising a health of a server infrastructure, comprising:
sending temperature measurement requests, from a polling node to a server of the server infrastructure, at each of successive polling periods;
storing, in a database, temperature measurements received from the server in response to the temperature measurement requests;
training a machine learning model using accumulated temperature measurements stored in the database to construct a prediction model forecasting temperature for the server;
determining a normal variation from the prediction model;
evaluating a compliance of a latest temperature measurement received from the server with the prediction model, wherein the evaluating comprises determining that the latest temperature measurement complies with the prediction model when a difference between the latest temperature measurement and a temperature value forecasted by the prediction model is less than or equal to the normal variation; and
taking a corrective action if the latest temperature measurement does not comply with the prediction model
2.	(Currently Amended)	The method of claim 1, further comprising:
receiving a new temperature measurement from the server;
storing the new temperature measurement in the database; and
using the new temperature measurement to update the prediction model.
3.	(Cancelled)	
4.	(Currently Amended)	The method of claim [[3]]1, further comprising:
receiving a current value for a secondary parameter related to the server;
calculating a difference between the current value for the secondary parameter related to the server and a previous value for the secondary parameter related to the server; and
if the difference between the current and the previous value for the secondary parameter related to the server exceeds a predetermined threshold, increasing a magnitude of the normal variation from the prediction model
5.	(Currently Amended)	The method of claim 1, wherein:
the temperature measurements comprise a temperature of a processor of the server; and
the corrective action is selected from increasing a heat transfer rate of a cooling system for the server, reducing a processing speed of the server, reducing a processing power of the server, reducing a traffic load directed to the server, transferring a virtual machine from the server to another server, reducing a period for storing the temperature measurements received from the server, and a combination thereof.
6.	(Currently Amended)	The method of claim 1, further comprising:
sending a plurality of temperature measurement requests from the polling node to a corresponding plurality of servers at each of the successive polling periods;
storing, in the database, respective temperature measurements received from each of the plurality of servers at each of the successive polling periods; and
training the machine learning model using the respective stored temperature measurements to construct a respective prediction model forecasting temperature for each of the plurality of servers.
7.	(Currently Amended)	The method of claim [[6]]1, further comprising:
sending a plurality of temperature measurement requests from the polling node to a corresponding plurality of servers at each of the successive polling periods;
storing, in the database, respective temperature measurements received from each of the plurality of servers at each of the successive polling periods;
consolidating the respective temperature measurements received at each given polling period from a plurality of servers is 
aggregating the respective temperature measurements received at each given polling period from 
training the machine learning model using the aggregated temperature measurements to construct a prediction model forecasting temperature for 
evaluating a compliance of latest aggregated measurements with the prediction model for 
8.	(Currently Amended)	The method of claim 7, further comprising:
defining a second normal variation from the prediction model for 
determining that the latest aggregated temperature measurements comply with the prediction model for temperature measurements and a corresponding value defined by the prediction model for second normal variation.
9.	(Currently Amended)	A system for supervising a health of a server infrastructure, comprising:
at least one processor; and
memory comprising executable instructions, which, when executed by the at least one processor, cause the system to:
temperature measurement request to one or more servers of the server infrastructure at each of successive polling periods;

receive temperature measurements from the one or more servers of the server infrastructure, wherein the temperature measurements are received in response to the temperature measurement requests, and
store the temperature measurements received from the one or more servers in a database;

read the stored temperature measurements for each of the one or more servers from the database, and
for each respective server, train a machine learning model to construct a prediction model forecasting temperature based on temperature measurements stored in the database at successive polling periods for the respective server; and

define a normal variation from the prediction model for a given server,
receive, from [[a]]the given server, a latest temperature measurement for the given server,
evaluate a compliance of the latest temperature measurement for the given server with the prediction model for the given server, wherein the evaluating comprises determining that the latest temperature measurement complies with the prediction model for the given server when a difference between the latest temperature measurement and a temperature value forecasted by the prediction model for the given server is less than or equal to the normal variation, and
initiate a corrective action for the given server if the latest temperature measurement does not comply with the prediction model for the given server.
10.	(Currently Amended)	The system of claim 9, wherein the instructions, when executed by the at least one processor, further cause the system temperature measurement for the given server does not comply with the prediction model for the given server.
11.	(Currently Amended)	The system of claim 9, wherein the corrective action comprises increasing a heat transfer rate of a cooling system for the given server, reducing a processing speed of the given server, reducing a processing power of the given server, reducing a traffic load directed to the given server, or transferring a virtual machine from the given server to another server
12.	(Currently Amended)	A datacenter, comprising:
a plurality of servers, each server comprising a sensor configured to provide a temperature measurement; and
a system comprising at least one processor and memory comprising executable instructions, wherein the executable instructions, when executed by the at least one processor, cause the system to:



send, at each of successive polling periods, a temperature measurement request to each server of the plurality of servers;

receive temperature measurements from each server of the plurality of servers at each of the successive polling periods
store the received temperature measurements in a database;

read the stored temperature measurements for each respective server from the database, and
train a machine learning model, using the stored temperature measurements for the respective server, to generate a prediction model forecasting temperature for each respective server

receive a latest temperature measurement from a given server[[,]];
fetch the prediction model for the given server from the machine learning system[[,]];
determine a normal variation from the prediction model for the given server; and
evaluate a compliance of the latest temperature measurement with the prediction model for the given server, wherein the evaluating comprises determining that the latest temperature measurement complies with the prediction model for the given server when a difference between the latest temperature measurement and a temperature value forecasted by the prediction model for the given server is less than or equal to the normal variation; and


take a corrective action for the given server if the latest temperature measurement does not comply with the prediction model for the given server.
13.	(Cancelled)	
14.	(Currently Amended)	The datacenter of claim 12, wherein:
the servers of the plurality of servers are assembled in groups, each group of servers being installed in a common rack or in a common room of the datacenter[[;]], and wherein the instructions, when executed by the at least one processor, further cause the system to:
temperature measurements received at each given polling period from the servers of a given group;
temperature measurements;
forecasting temperature for the servers of the given group based on the aggregated temperature measurements; and
temperature measurements with the prediction model for the servers of the given group.
15.	(Currently Amended)	The datacenter of claim 12, wherein:
each server of the plurality of servers comprises a processor and a board management controller, BMC, operatively connected to the processor and to the sensor;
the temperature measurement provided by the sensor of each server is a measurement of an operational parameter of the processor the server; and
on each server, the BMC is configured to receive the temperature measurement request temperature measurement requesttemperature measurement from the sensor and transmit the temperature measurement

16.	(Original)	A method for controlling a temperature of a server of a server infrastructure, comprising:
sending temperature measurement requests, from a polling node to the server of the server infrastructure, at each of successive polling periods;
receiving temperature measurements from the server in response to the temperature measurement requests;
storing, in a database, the temperature measurements received from the server in response to the temperature measurement requests;
defining a normal variation from a prediction model forecasting temperature values over time for the server, the prediction model being constructed by a machine learning system having been trained using accumulated temperature measurements stored in the database;
receiving a new temperature measurement from the server at a time of the new temperature measurement;
evaluating a compliance of the new temperature measurement received from the server with the prediction model for the server by determining that the new temperature measurement complies with the prediction model for the server when a difference between the new temperature measurement and a temperature value forecasted by the prediction model for the server for the time of the new temperature measurement is less than or equal to the normal variation from the prediction model for the server; and
taking a corrective action applied to the server if the new temperature measurement does not comply with the prediction model for the server.
17.	(Currently Amended)	The method of claim 16, further comprising:
storing the new temperature measurement in the database; and
using the new temperature measurement to update the prediction model for the server.
18.	(Original)	The method of claim 16, further comprising:
receiving a first value for a secondary parameter related to the server, the secondary parameter being selected from a load on a processor of the server, a power consumption of the processor of the server, a supply voltage to the processor of the server, a flow of a fluid for cooling the processor of the server, a temperature of the fluid for cooling the processor of the server and an ambient temperature at the server;
after receiving the first value for the secondary parameter related to the server, receiving a second value for the secondary parameter related to the server;
calculating a difference between the second value for the secondary parameter related to the server and the first value for the secondary parameter related to the server; and
if the difference between the second and the first value for the secondary parameter related to the server exceeds a predetermined threshold, increasing a magnitude of the normal variation from the prediction model for the server.
19.	(Currently Amended)	The method of claim 16, wherein:
the temperature measurements are s of a processor of the server; and
the corrective action is selected from increasing a heat transfer rate of a cooling system for the server, reducing a processing speed of the server, reducing a processing power of the server, reducing a traffic load directed to the server, transferring a virtual machine from the server to another server, reducing a time between successive temperature measurement requests, and a combination thereof.
20.	(Original)	The method of claim 16, further comprising:
sending a plurality of temperature measurement requests from the polling node to a corresponding plurality of servers at each of the successive polling periods;
storing, in the database, respective temperature measurements received from each of the plurality of servers at each of the successive polling periods; and
training further the machine learning system using the respective stored temperature measurements to construct a respective prediction model forecasting temperature values over time for each of the plurality of servers.
Reasons for Allowance
After a thorough search of the prior art and in view of the Examiner’s Amendment above, claims 1-2, 4-12 and 14-20 are allowed.
The following is examiner’s statement of reasons for allowance: 
The prior art of record Cruise (Pat. No. US 10,938,634 B1) teaches “the server computer system 14 may utilize a machine learning model (also referred to as a “model”) that takes one or more metrics included in the summary or alert as input to generate a prediction as to whether the edge device 12 will satisfy a particular condition in the future (e.g., input to be received is predicted to exceed a threshold, such as liquid overflowing a tank, the temperature of a device will continue to increase too rapidly or exceed a specified threshold, etc.). In some examples, a model may be generated for each type of sensor providing input to any edge device 12 communicatively coupled to the computer server system 14. Additionally, a model may be generated using historical data generated by a sensor or multiple sensors (e.g., within a geographic in some embodiments).” Cruise column 29, lines 60-67 and column 30, lines 1-8.
The prior art of record Chen (J. Chen et al., "A High-Fidelity Temperature Distribution Forecasting System for Data Centers," 2012 IEEE 33rd Real-Time Systems Symposium, 2012, pp. 215-224, doi: 10.1109/RTSS.2012.73.)  teaches “A High-Fidelity Temperature Distribution Forecasting System for Data Centers”.
The prior art fails to teach or suggest the invention recited in the independent claims, as modified by the Examiner’s Amendment, and when considering the claims as a whole. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2456
04/22/2022

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        4/26/2022